Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
En el presente caso, este Tribunal resuelve que la Junta de Planificación (en adelante la Junta) no puede delegar a la Administración de Reglamentos y Permisos (en adelante A.R.Pe.) las funciones de considerar los permisos de usos temporeros de plantas dosificadoras de asfalto en áreas no zonificadas por dos (2) razones: (1) porque la ley habilita-dora de la Junta no la autoriza a delegar a A.R.Pe. la “toma de decisiones relacionadas a las áreas no zonificadas”,(1) y (2) porque “parece existir cierta incompatibilidad entre las disposiciones reglamentarias”(2) aplicables y la resolución de la Junta en controversia por cuanto mediante regla-mento la Junta se reservó la facultad de actuar sobre el asunto en cuestión y por resolución delegó tal asunto a A.R.Pe.
*766Sorprende que, a pesar de la claridad del texto de la ley orgánica de la Junta y de sus reglamentos, este Tribunal llegue a tan errónea conclusión. Veamos.
hH
Como es sabido, para 1975 se reestructuró el sistema de planificación y desarrollo integral del país mediante la pro-mulgación de dos (2) leyes: la Ley Núm. 75 de 24 de junio de 1975,(3) nueva ley orgánica de la Junta, y la Ley Núm. 76 de igual día, mes y año,(4) que creó a A.R.Pe. Bajo el nuevo esquema administrativo, la Junta es la agencia en-cargada de integrar y coordinar la formulación e implanta-ción de la política pública sobre el desarrollo físico, econó-mico y social de Puerto Rico; mientras que A.R.Pe. vendría a ser el órgano gubernamental responsable de aplicar y velar por el cumplimiento de las leyes y los reglamentos de planificación. Para esto, se transfirió a A.R.Pe. las funcio-nes operacionales(5) que hasta ese momento desempeñaba la Junta con respecto a la evaluación y concesión de permisos. Junta de Planificación v. J.A.C.L., 109 D.P.R. 210, 214 (1979).
En conformidad con el nuevo diseño administrativo, el Art. 11(19) de la antes mencionada Ley Núm. 75 (23 L.P.R.A. sec. 62j(19)) le concedió a la Junta la facultad de delegar a A.R.Pe. aquellos deberes y responsabilidades que por ley o por sus reglamentos le pertenecen a la Junta, en los casos siguientes:
*767(a) Casos o determinaciones en los que medien cualesquiera de las siguientes condiciones'.
(i) Que requieran acción en la “fase operacional”, según se define en este Capítulo;
(ii) Que la estructuración o decisión a adoptarse no re-quiera implantar una política general o una definición de polí-tica pública, por haber sido éstas ya establecidas o adoptadas por la Junta',
(iii) Que la Junta determine, a la luz de la función de dicha Administración, que pueden resolverse los casos o adoptarse las determinaciones con más celeridad o eficiencia por la Adminis-tración', y
(iv) Que la delegación de éstos en la Administración no cause entorpecimiento indebido a dicha agencia para cumplir con las funciones que la ley impone.
(b) La adopción de enmiendas a los mapas de zonificación en áreas previamente zonificadas y la consideración y resolución de consultas de ubicación y de proyectos públicos, salvo en aquellos casos en que la Junta determine delegar tales funcio-nes a las Comisiones Locales o Regionales de Planificación u otros organismos. (Énfasis suplido). 23 L.P.R.A. sec. 62j(19).
Más adelante en esa misma ley preceptúa que “[l]a Junta podrá establecer criterios o normas que le permitan revisar tales normas y delegaciones periódicamente. He-chas estas delegaciones, las disposiciones de este Capítulo relativas a los asuntos delegados serán aplicables a la [A.R.Pe.]. Esta sección no limitará otras delegaciones que la Junta pudiera realizar al amparo de las disposiciones de este Capítulo”. (Énfasis suplido.(6)
Como requisito para poder efectuar las delegaciones, la ley habilitadora de la Junta exige que ésta adopte una re-solución en la cual consigne “las guías, hechos y condicio-nes y toda otra información necesaria para que la acción delegada sea lo suficientemente precisa”.(7) Las resolucio-nes que a esos efectos adopte la Junta deben ser aprobadas por el Gobernador para poder ser efectivas.(8)
*768Por su parte, la ley orgánica de A.R.Pe. dispone, como parte de los deberes, funciones y facultades que tendrá dicho organismo, el “[ejjercer las funciones, deberes y res-ponsabilidades que delegue en la Administración la Junta de Planificación, conforme a la autorización y condiciones consignadas mediante resolución de la Junta, reglamento o en las sees. 62 a 63j de este título”.(9)
HH HH
En el caso ante nuestra consideración, el 15 de enero de 1982 la Junta adoptó la Resolución JPD-11, intitulada “De-legando Funciones en la Administración de Reglamentos y Permisos”, con el objetivo de facilitar y acelerar los trámi-tes establecidos para la consideración de proyectos en be-neficio de la ciudadanía en general y permitiendo a la Junta canalizar sus esfuerzos hacia funciones menos ope-racionales y de mayor relación con la orientación, coordi-nación e integración de la, política pública sobre el desarro-llo integral del país. Posteriormente, fueron aprobadas otras seis (6) extensiones a la Resolución JPD-11 para in-cluir otras delegaciones que cubren asuntos o casos de na-turaleza operacional que merecen ser atendidas por A.R.Pe. Tanto la mencionada resolución como sus extensio-nes, contaron con la aprobación del Gobernador.
Mediante la cuarta extensión, adoptada el 6 de agosto de 1991, la Junta delegó en A.R.Pe. la consideración y re-solución de propuestos usos temporeros de terrenos y es-tructuras en áreas no zonificadas por la Junta que, de tra-tarse de cambios permanentes en zonificación, hubiesen requerido ser sometidos al proceso de consulta de ubica-ción, conforme lo dispone el Reglamento para Procedimien-*769tos Adjudicativos de la Junta.(10) Asimismo, la cuarta ex-tensión de la Resolución JPD-11 delega a A.R.Pe. la facultad de considerar proyectos sobre actividades de corta duración tales como, pero sin limitarse a, hormigoneras. Se dispuso además que sólo se podrían autorizar estructuras temporeras y removibles, pero no obras permanentes.
El 7 de julio de 1994, la Junta adoptó otra resolución por medio de la cual ampliaba las facultades delegadas a A.R.Pe. para que considerara los siguientes usos tempore-ros:
• 1. Plantas dosifieadora[s] de asfalto o asfalteras en Distritos R-0, en área no zonificada y en área rural zonificada.
2. Actividades de corta duración tales como carnavales, verbenas, fiestas patronales, actividades religiosas, hormigón u hormigoneras en Distrito R-0 y en área rural zonificada. (Enfa-sis suplido.) Alegato de la Junta de Planificación, pág. 10.
Así también se dispuso en la referida resolución que, para la autorización de plantas dosificadoras de hormigón y asfalto, se debía cumplir con la Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de 1970,(11) y que el término de operación de dichas actividades industriales no podría ser mayor de dos (2) años o el término que estable-ciera el contrato, lo que fuera menor. Del mismo modo, se *770expresó que para todos los usos mencionados anterior-mente se podrían autorizar estructuras con carácter tem-porero y removióle, pero no obras permanentes.
A tenor con las disposiciones del Art. 11(19) de la ley orgánica de la Junta, ante, no hay duda de que la acción delegada, en controversia en el presente caso —considera-ción y concesión de permisos de usos temporeros para ins-talar plantas dosificadoras de asfalto en áreas no zonifica-das— cae dentro de aquellos casos o determinaciones que pueden ser delgados a A.R.Pe. En primer lugar, la decisión a adoptarse por A.R.Pe. no requiere de la implantación de una política general o una definición de política pública por haber sido éstas ya establecidas por la Junta. En la Reso-lución JPD-11, así como en sus extensiones, la Junta esta-bleció las condiciones, guías, hechos e información necesa-ria a considerar para que la acción delegada fuera lo suficientemente precisa, incluyendo de este modo la polí-tica pública en cuanto al asunto en cuestión.
De otra parte, por mandato expreso de su ley orgánica, si la Junta determina que A.R.Pe., a la luz de las funciones de esta agencia, puede resolver los casos o adoptar deter-minaciones con más celeridad o eficiencia que ella, puede delegar en A.R.Pe. aquellos deberes y responsabilidades que le corresponden a ella, por ley o reglamento.
Resulta, a nuestro entender, forzosa la inferencia o con-clusión que la Junta, organismo administrativo con la ex-periencia y el peritaje en la materia, pasó juicio sobre todos los aspectos que se tienen que tomar en consideración antes de delegar a A.R.Pe. la evaluación y aprobación de usos temporeros en áreas no zonificadas y que, luego de ponde-rar los distintos elementos, entendió que la adopción de la resolución en controversia y sus extensiones agilizaba, los procedimientos y facilitaba en todo lo posible los trámites de proyectos, claro está, estableciendo las salvaguardas *771correspondientes. Entendemos que tal determinación de la Junta merece la deferencia del foro judicial.(12)
hH H-H HH
No obstante lo anterior, al evaluar las facultades dele-gadas mediante la resolución, y sus extensiones, a A.R.Pe., en la opinión del Tribunal se concluye que la Junta actuó ultra vires al efectuar tal delegación alegadamente debido a que la ley habilitadora de dicha agencia no la facultó para delegar la consideración y concesión de permisos en áreas no zonificadas, determinación que supuestamente requiere una consulta de ubicación que sólo podía efec-tuarse por la Junta. Ajuicio de la opinión mayoritaria, esto es así ya que, de una lectura de la ley habilitadora de la Junta,
... se desprende que el legislador no tuvo la intención de au-torizar a la Junta a delegar en A.R.Pe. la toma de decisiones relacionadas con las áreas no zonificadas. La Ley Núm. 75, supra, al enumerar las instancias de delegación de una agencia a otra, omite hacer referencia a la delegación de funciones en áreas no zonificadas. A través del estatuto, el legislador auto-riza la delegación de la consideración de proyectos y enmiendas a los mapas de zonificación sólo en aquellas áreas que han sido previamente zonificadas.
Siendo esto así, la Junta actuó ultra vires y más allá del poder delegado. (Enfasis suplido.)(13)
Al parecer, la mayoría de los integrantes de este Tribunal no ha entendido el texto claro del Art. ll(19)(b) de la *772ley orgánica de la Junta, 23 L.P.R.A. sec. 62j(19)(b); el cual claramente dispone que esta última podrá delegar a A.R.Pe. sus deberes y responsabilidades en casos sobre “[l]a adopción de enmiendas a los mapas de zonificación en áreas previamente zonificadas y la consideración y resolu-ción de consultas de ubicación y de proyectos públicos”. (Énfasis suplido.)(14)
Nótese que este inciso de la ley enumera tres (3) circuns-tancias distintas en las cuales la Junta podrá delegar a A.R.Pe. sus deberes y responsabilidades; esto es, en casos referentes a: (1) la adopción de enmiendas a los mapas de zonificación en áreas previamente zonificadas; (2) la consi-deración y resolución de consultas de ubicación, y (3) la consideración y resolución de consultas de proyectos públicos. Procede que se enfatice el hecho de que, en cuanto a las consultas de ubicación, la ley no hace ninguna distin-ción entre proyectos en áreas previamente zonificadas o no. La ley únicamente hace tal distinción respecto a la adop-ción de enmiendas a los mapas de zonificación.
Opinamos, pues, arguyendo que la consideración y con-cesión de permisos de usos temporeros de plantas dosifica-doras de asfalto requiriese una consulta de ubicación, que la Junta puede delegar tal función a A.R.Pe. por disposi-ción expresa de su ley orgánica. Decimos arguyendo porque tampoco coincidimos con la determinación de la Mayoría a los efectos de que en este caso era necesario pasar por un procedimiento de consulta de ubicación para conseguir el permiso de uso temporero. Precisamente eso fue lo que se le delegó a A.R.Pe. mediante la resolución. Los únicos proyec-tos en áreas no zonificadas previamente, que requieren este tipo de consulta, son aquellos que tengan un impacto *773físico, económico, ambiental y social significativo. Este no es el caso que nos ocupa.(15)
La Resolución JPD-11 no requiere una consulta de ubi-cación, puesto que se trata de actividades de corta dura-ción, en áreas no zonificadas y que no tienen una natura-leza, complejidad, magnitud, impacto físico, económico, ambiental y social, que afecten significativamente el desa-rrollo del sector. A tenor con la resolución en cuestión, A.R.Pe. autorizó la instalación temporera de una planta portátil dosificadora de asfalto en el barrio Borinquén de Caguas, propiedad de Betteroads Asphált Corporation.
El predio donde se ubicó la planta, predio R-0, no está zonificado. La instalación es temporera y se trata de una obra removible. Además, se obtuvo una declaración favorable de impacto ambiental expedida por la Junta de Calidad Ambiental, conforme al Art. 4(c) de la Ley Núm. 9 de 18 de junio de 1970,(16) sobre política pública ambiental.
No existe evidencia de daño alguno en cuanto a ruido, olores o impacto adverso a la calidad del agua o al servicio energético en el área. La operación de referencia está cata-logada como industrial liviano(17) y fuente de emisión menor. La misma no utiliza servicios de agua ni *774alcantarillados. En fin, vemos pues que la planta poHátil dosificadora de asfalto no tendría el alcance que haría ne-cesario, según la reglamentación de la Junta, que el pro-yecto pasara por el proceso de consulta de ubicación por cuanto su impacto no será significativo.
Expresado lo anterior, resulta liviano el argumento ela-borado en la opinión del Tribunal con respecto a que
... [s]i comparamos la instalación de una planta dosificadora de asfalto con las demás actividades que detalla la Resolución ' JPD-11-94-006, veremos que la primera se caracteriza por ser un proyecto de carácter industrial, cuyos efectos sobre el am-biente y la infraestructura pueden ser más significativos y se-rios que los provocados por unas fiestas patronales, verbenas u otro tipo de actividad análoga. Opinión mayoritaria, pág. 763.
Cuando la Junta decidió adoptar la aludida resolución y sus extensiones, con el propósito de delegar en A.R.Pe. la consideración y concesión de permisos de usos temporeros de ciertas actividades, lo hizo estableciendo como política pública que estas actividades no podían tener un impacto significativo en el desarrollo de un sector. Entre las activi-dades mencionadas, además de verbenas o fiestas patrona-les, están las hormigoneras y las plantas dosificadoras de asfalto.
Consideramos que la Junta, agencia con expertise, pon-deró y dirimió cuáles debían ser los casos cuya considera-ción debía delegarse a A.R.Pe. Esta determinación merece deferencia judicial,(18) máxime cuando en las extensiones se tomaron unas salvaguardas en los casos específicos de plantas dosificadoras de asfalto.
*775IV
De otra parte, en la opinión, además de concluirse, erró-neamente, que la ley no facultaba a la Junta a hacer este tipo de delegación, se resuelve que la agencia actuó ultra vires porque en su Reglamento para Procedimientos Adju-dicativos se había reservado la facultad de efectuar consul-tas de ubicación de proyectos industriales que incluyeran las plantas dosificadoras; por lo que no podía, mediante resolución, efectuar esta delegación a A.R.Pe.
En el referido reglamento, la Junta se reservó la facul-tad de considerar en primera instancia los casos sobre pro-puestos usos de terrenos permanentes que por su natura-leza, complejidad, magnitud, impacto físico, económico, ambiental y social pudiesen afectar significativamente el desarrollo de un sector,(19) mientras que delegó en A.R.Pe. la facultad de conceder permisos de usos temporeros sobre este tipo de actividades que no tuvieran el mencionado impacto.
En el caso de las plantas dosificadoras de hormigón o asfalto, la Junta, según su reglamento, realizará la deter-minación inicial cuando se trate de proyectos industriales permanentes con el impacto reseñado y A.R.Pe., mediante resolución que contiene las delimitaciones del poder dele-gado, puede conceder permisos de uso para operar una planta dosificadora temporera que cumpla con las condicio-nes expresadas en la resolución. Nos preguntamos-, ¿en dónde reside la inconsistencia a la que alude el Tribunal en su opinión? Sencillo: la misma no existe.
Todo este esquema resulta consistente con el Regla-mento de Planificación Núm. 4 de la Junta, el cual permite a A.R.Pe. conceder permisos de usos temporeros en diver-sos tipos de “actividades de corta duración pero sin limi-tarse a [las allí mencionadas]”.(20) Tal listado, como muy *776bien concluyó el Tribunal de Circuito de Apelaciones, no es ni exhaustivo ni taxativo, meramente ilustrativo; razón por la cual la Junta, además de las actividades de corta duración que incluyera en el reglamento, puede, mediante resolución, añadir otras actividades de corta duración.
V
En resumen, el error que comete este Tribunal en la decisión que hoy emite se debe a que las conclusiones a las que llega en la misma parten de premisas incorrectas. En primer lugar, no es correcto hablar de que la Junta actuó sin jurisdicción o contrario a su ley habilitadora; ello, como expresáramos anteriormente, porque su propia ley orgá-nica le permite hacer delegaciones sobre casos que no re-quieran la implantación de política pública y que puedan ser adoptados, con mayor celeridad, por A.R.Pe. De este modo, la acción de la Junta, al realizar la delegación me-diante la resolución en cuestión, está dentro de los poderes, amplios y generales, que su ley orgánica le autoriza a realizar.
En segundo término, al interpretar que la referida ley habilitadora de la Junta sólo autoriza a ésta a considerar proyectos y conceder permisos de uso, en áreas zonificadas, la opinión concluye, erróneamente, que la delegación es ultra vires por cuanto en el presente caso se trata de un área no zonificada. De una lectura de la disposición estatutaria en cuestión claramente se desprende que no tiene nada que ver si el área está o no zonificada. El listado de facultades a delegar, detallado en el citado Art. 11(19) de la ley habili-tadora —que a nuestro juicio no es un listado taxativo por expresión de la propia ley — (21) permite este tipo de delega-*777ción, independientemente de que se trate de un área zoni-ficada o no.
La Junta, además de haber actuado con jurisdicción, ac-tuó en el presente caso acorde a las disposiciones regla-mentarias aplicables y a la resolución en controversia, ac-tuaciones que, contrario a lo que se expresa en la opinión, no son inconsistentes entre sí.
Por las razones anteriormente expresadas, disentimos. Modificaríamos, sin embargo, la sentencia del Tribunal de Circuito de Apelaciones debido a que en la resolución de la Junta se estableció claramente que el permiso de uso tem-porero no podía ser por más de dos (2) años y, en el caso de autos, A.R.Pe. lo concedió por un periodo de tres (3) años; razón por lo cual procede modificarse la sentencia recu-rrida a esos efectos.

 Opinión per curiam, pág. 753.


 íd.


 23 L.P.R.A. see. 62 et seq.


 23 L.P.R.A. sec. 71 et seq.


 La ley orgánica de la Junta define la frase “fase operational” como “aquella parte de la función de revisión de proyectos que comprende, entre otros, el aplicar y velar por el cumplimiento de las leyes y reglamentos promulgados para el uso, de-sarrollo y subdivisión de terrenos, así como para la construcción de edificios y estructuras”. 23 L.P.R.A. sec. 62b(f) y 23 L.P.R.A. sec. 71b(l).


 23 L.P.R.A. sec. 63(g).


 23 L.P.R.A. sec. 62j(19).


 íd.


 23 L.P.R.A. sec. 71d(q).


 Este reglamento indica que los proyectos en áreas no zonificadas que requie-ren pasar por el proceso de consulta de ubicación ante la Junta son:
“... [aquellos] cuya naturaleza y magnitud tienen un impacto significativo en el ámbito físico, económico y social del sector en que ha de ubicarse como resultado de lo cual puede esperarse un cambio en los patrones de conducta general de ese sector (aumento o disminución poblacional, cambio en las actividades de producción, con-sumo y servicios, cambios en el desarrollo físico del sector, incluyendo el grado de contaminación del ambiente). Incluye, además, toda mejora pública, excepto aquéllas de las cuales están exentos los organismos gubernamentales, incluyendo los munici-pios que hayan obtenido su autonomía municipal a tenor con la Ley Núm. 81 del 30 de agosto de 1991, según enmendada y las delegadas en la A.R.Pe. mediante resolu-ción expresa de la Junta.” 23 R.P.R. see. 650.228(2) (1997).
Cabe señalar que entre los proyectos que deben ser considerados en primera instancia por la Junta están los proyectos industriales de plantas dosificadoras de hormigón y de asfalto que tengan un impacto significativo como el descrito en el Reglamento.


 12 L.P.R.A. see. 1124.


 Con respecto a la interpretación del organismo al cual le compete adminis-trar una ley, este Tribunal ha resuelto que la misma merece deferencia sustancial y que dicha interpretación no necesita ser la única razonable y consistente con el propósito legislativo. Rivera v. A & C Development Corp., 144 D.P.R. 450 (1997); Com. Seguros P.R. v. Gen. Accident Ins. Co., 132 D.P.R. 543 (1993). Ello es así debido a que dichos organismos cuentan con una vasta experiencia y conocimiento (expertise) en relación con la materia con la que bregan día tras día.


 Opinión per curiam, pág. 753.


 23 L.P.R.A. sec. 62j(19). Así también, dicho estatuto habilitador, en lo perti-nente, vuelve a recalcar en su Art. 35 que “[l]a Junta podrá delegar a ... [A.R.Pb.] todas aquellas funciones que determine, conforme a lo dispuesto en la [anteriormente citada] sec. 62j(19) de este título, sobre la adopción de enmiendas de mapas de zonificación en áreas previamente zonificadas, así como la consideración y resolución de consultas de ubicación y de proyectos públicos”. (Enfasis suplido.) 23 L.P.R.A. sec. 63(g).


 Con respecto a este particular, el Reglamento para Procedimientos Adjudi-cativos de la Junta de Planificación define el término “consulta de ubicación” como:
“... [el t]rámite mediante el cual la Junta de Planificación evalúa y decide según estime pertinente, sobre propuestos usos de terrenos que no son permitidos ministe-rialmente por la reglamentación aplicable en áreas zonificadas pero que las disposi-ciones reglamentarias proveen para que se consideren. En áreas no zonificadas in-cluye propuestos usos de terrenos que por su naturaleza, complejidad, magnitud, impacto físico, económico, ambiental y social pudiesen afectar significativamente el desarrollo de un sector..." (Énfasis suplido.) 23 R.P.R. sees. 650.225(6) y 650.1648 (1997).


 12 L.P.R.A. see. 1124.


 El Reglamento de Zonificación de Puerto Rico Núm. 4 establece la definición de “industria liviana”, que es la que aplica a la planta portátil de asfalto, y señala que se trata de la “[i]ndustria de manufactura donde los efectos de la operación no trascienden significativamente el ámbito del solar o aquella que con la instalación de equipo de control ambiental, requerido por la Junta de Calidad Ambiental u otras agencias reguladoras, mitigan o eliminan cualquier efecto significativo adverso que pudiera trascender el solar donde ubica”. Reglamento de Zonificación, 23 R.P.R. see. 650.1648(101) (1997).


 Rivera v. A & C Development Corp., 109 D.P.R. 210 (1979); Com. Seguros P.R. v. Gen. Accident Ins. Co., ante.


 23 R.P.R. see. 650.228(2) (1997). Remítase al esc. 10 de esta opinión.


 23 R.P.R. see. 650.1746 (1997).


 “Esta sección no limitará otras delegaciones que la Junta pudiera realizar al amparo de las disposiciones de este Capítulo.” 23 L.P.R.A. sec. 63(g).